Citation Nr: 0119399	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  99-23 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for kidney stones.

3.  Entitlement to service connection for muscle and joint 
pain as a manifestation of an undiagnosed illness.

4.  Entitlement to service connection for a respiratory 
disorder claimed as a manifestation of an undiagnosed 
illness.

5.  Entitlement to service connection for bleeding from the 
rectum and penis as a manifestation of an undiagnosed 
illness.

6.  Entitlement to service connection for fatigue as a 
manifestation of an undiagnosed illness.

7.  Entitlement to service connection for a gastrointestinal 
disorder claimed as a manifestation of an undiagnosed 
illness.

8.  Entitlement to service connection for sleep disturbance 
as a manifestation of an undiagnosed illness.

9.  Entitlement to service connection for headaches as a 
manifestation of an undiagnosed illness.

10.  Entitlement to service connection for a skin disorder as 
a manifestation of an undiagnosed illness.

11.  Entitlement to service connection for chest pain as a 
manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to May 1977 
and from January 1991 to July 1991.  He served in the 
Southwest Asia Theater of operations from February 12, 1991, 
to June 15, 1991.

This matter comes to the Board of Vetearns' Appeals (Board) 
on appeal from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland. 

A review of the claims folder indicates that the issues of 
service connection for stomach pains, chest pains and 
shortness of breath secondary to smoke and oil fumes were 
previously considered and denied by the RO in August 1992.  
However, the law as it relates to claims for service 
connection for chronic, undiagnosed illnesses arising from 
service in Southwest Asia during the Persian Gulf War was 
subsequently liberalized, when the presumption period for 
establishing a claim was extended.  See 62 Fed. Reg. 23,139 
(Apr. 29, 1997) and 63 Fed. Reg. 11,122 (March 6, 1998).  
When a provision of law or regulation creates a new basis of 
entitlement to Vetearns benefits, as in this case currently 
before the Board, a claim under the new law is a claim 
separate and distinct from the claim previously denied prior 
to the liberalizing law or regulation.  Spencer v. Brown, 4 
Vet. App. 283 (1993).  Accordingly, the Board will review the 
present claims for service connection for stomach pain, chest 
pain, and signs or symptoms of the respiratory system due to 
an undiagnosed illness on a de novo basis.  See Suttman v. 
Brown, 5 Vet. App. 127 (1993).

The record shows that the veteran failed to appear at a 
scheduled personal hearing at the RO in February 2000, and 
also failed to appear at a scheduled Board hearing in 
Washington, DC, in February 2001.  Since the veteran has not 
requested that he be rescheduled for a hearing, his claim 
will be reviewed based on the evidence of record.


FINDINGS OF FACT

1.  Hypertension is not attributable to service.

2.  Kidney stones are not attributable to service.

3.  Current muscle and joint pain have not been shown by 
competent medical evidence to be the result of an undiagnosed 
illness.

4.  Disability of the respiratory system has not been shown 
by competent medical evidence to be the result of an 
undiagnosed illness.

5.  Bleeding from the rectum and penis has not been shown by 
competent medical evidence to be the result of an undiagnosed 
illness.

6.  The veteran's fatigue has been attributed to a known 
factor, and is not the result of an undiagnosed illness.

7.  Disability of the gastrointestinal system has not been 
shown by competent medical evidence to be the result of an 
undiagnosed illness; his umbilical pain is attributable to a 
known clinical disorder, and is not the result of an 
undiagnosed illness.

8.  Sleep disturbance has not been shown by competent medical 
evidence to be the result of an undiagnosed illness.

9.  The veteran's headaches have been attributed to a known 
clinical disorder, and are not the result of an undiagnosed 
illness.

10.  The veteran's skin disorder has been attributable to a 
known clinical disorder, and is not the result of an 
undiagnosed illness.  

11.  Chest pain has not been shown by competent medical 
evidence to be the result of an undiagnosed illness.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
military service, nor may incurrence be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  Kidney stones were not incurred in or aggravated by 
military service, nor may incurrence be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 1991); 38 C.F.R. 
§ § 3.303, 3.307, 3.309 (2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  Muscle and joint pain were not incurred during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.317 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

4.  Disability of the respiratory system was not incurred 
during active military, naval or air service in the Southwest 
Asia theater of operations during the Persian Gulf War..  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.317 (2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

5.  Bleeding from the rectum and penis was not incurred 
during active military, naval or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.317 (2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

6.  Fatigue as a manifestation of an undiagnosed illness was 
not incurred during active military, naval or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War..  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.317 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

7.  Disability of the gastrointestinal system was not 
incurred during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War..  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.317 (2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

8.  Sleep disturbance as a manifestation of an undiagnosed 
illness was not incurred during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War..  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.317 (2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

9. Headaches as a manifestation of an undiagnosed illness was 
not incurred during active military, naval or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War..  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.317 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

10.  A skin disorder was not incurred during active military, 
naval or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.317 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

11.  Shortness of breath as a manifestation of an undiagnosed 
illness was not incurred during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War..  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.317 (2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In his substantive appeal, the veteran stated that all of the 
disabilities for which he is seeking service connection "did 
not happen before going to the Gulf."  The Board will limit 
its consideration to his period of service from January 1991 
to July 1991.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim.  The RO has met its duty in the instant 
case to assist the veteran in the development of his claim 
under the VCAA.  By virtue of a Persian Gulf War development 
letter in August 1997 and Statement of the Case issued in 
November 1999, the veteran and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate his claim.  In addition, the RO has 
made attempts to obtain all identified medical records as 
well as afford the veteran medical examinations.  

Factual Background

The veteran's service medical records do not contain an 
entrance examination report.  They do contain a May 1991 
redeployment examination report showing that he had no 
complaints or abnormalities on clinical examination.  This 
report notes that a few clinical evaluations were deferred 
including evaluations of the anus and rectum, neurologic and 
psychiatric.  The veteran's sitting blood pressure was 143 
/89.  The veteran related on a May 1991 Report of Medical 
History that his health was good.  He denied having had 
frequent or severe headaches, high or low blood pressure, 
kidney stones or blood in urine, frequent trouble sleeping, 
skin disease, or chest pain or pressure. 

In May and June 1991 the veteran completed Southwest Asia 
Demobilization/Redeployment Medical Evaluation reports 
denying such symptoms as fatigue, rash, stomach pain, bloody 
bowel movements, urine problems such as blood or stones in 
urine, nightmares or trouble sleeping.  The May 1991 report 
contains a blood pressure reading of 143/89, and the June 
1991 report contains a blood pressure reading of 138/92.

On an Occupational Hazard questionnaire dated in June 1991, 
the veteran denied exposure to oil fires or oil fumes, but 
reported exposure to burning rubbish.  

In June 1991 the veteran underwent chest X-rays due to a 
chronic cough of one month's duration.  An impression was 
given of no active cardiopulmonary disease.  

A June 1991 Demobilization Evaluation record notes that the 
veteran had a chronic cough and had been medically cleared 
for release from active duty.

In December 1991 the veteran filed a claim for service 
connection for congestion of the lungs, shortness of breath, 
and frequent nose bloods, due to smoke inhalation from oil 
and trash fires in Saudi Arabia.

Results of a VA general examination performed in June 1992 
reveal that the veteran's skin, testes, prostate, and joints 
were normal.  He was diagnosed as having non-specific 
abdominal pain with no suggestion of an ulcer, and non-
specific chest pain with no suggestion of heart disease.  His 
sitting blood pressure was 140/88, recumbent blood pressure 
was 146/88 and standing blood pressure was 146/88. 

A July 1992 sick slip shows that the veteran was being seen 
as a follow-up for a tack bite and chest pain.  His blood 
pressure was 120/80.

In an August 1992 statement, the veteran said that he inhaled 
oil and trash fumes in Saudi Arabia which caused breathing 
difficulty and difficulty digesting food.  He said that he 
did not get enough sleep and rest.  He also said that his 
feet and ankles hurt from walking on the sand and he had 
nosebleeds and headaches constantly.  He attributed these 
symptoms to the oil fumes and sandstorms in Saudi Arabia. 

In an August 1992 rating decision, the RO denied the 
veteran's claim for service connection for stomach pains, 
chest pains, shortness of breath, chronic cough secondary to 
smoke and oil fumes, as well as allergic rhinitis and nose 
bleeds.

A prescription form dated in December 1993 shows that the 
veteran was prescribed Robitussin, Bactrim, Maalox and 
Tylenol.  He was prescribed aspirin and nitroglycerin in 
August 1994.

An August 1994 VA medical record shows that the veteran was 
being seen with a new onset of angina which had increased in 
intensity over a two-month period and was noted on exertion 
accompanied by shortness of breath.  Findings revealed that 
the veteran was hypersensitive and had a blood pressure 
reading of 160/114.

Another VA medical record dated in August 1994 notes that the 
veteran presented with atypical chest pain.  His blood 
pressure was 150/100.

In a September 1994 statement, a VA physician said that the 
veteran was being treated for newly diagnosed high blood 
pressure.

A VA Certification of Visit form dated in November 1994 
states that the veteran was seen for high blood pressure and 
chest pain.

A Medical Certificate from the emergency department of the 
George Washington University Medical Center dated in March 
1996 shows that the veteran was treated for kidney stones.

An April 1996 medical prescription form notes that the 
veteran was evaluated for ongoing medical problems and was 
being scheduled for a follow-up visit in two weeks. 

In February 1997 the veteran filed a claim for service 
connection for heart and stomach problems.  He also filed a 
supplemental application for VA benefits for undiagnosed 
illnesses for veterans of the Persian Gulf.  His reported 
symptoms included fatigue, skin problems, headache, muscle 
and joint pain, neurologic signs or symptoms, respiratory 
problems, sleep disturbances, gastrointestinal signs or 
symptoms and cardiovascular signs or symptoms.  He 
specifically complained of bleeding from the rectum and 
penis, kidney stones, shortness of breath and heart problems.

In August 1997 the RO sent the veteran a development letter 
regarding his claim for disability benefits based on Persian 
Gulf War service.  He was requested to submit pertinent 
medical evidence as well as non-medical evidence in support 
of his claim.  He was also informed of the Persian Gulf War 
Registry.

Documents on file show that the veteran failed to report to 
scheduled VA examinations in September 1997.

In September 1997 the veteran was admitted to a VA medical 
facility for alcohol dependence.  His medical history 
included treatment for asthma as a child, hypertension, 
peptic ulcer disease, renal caliculi and a fractured left 
ankle.

VA medical records show that the veteran began a VA 
outpatient substance abuse program in October 1997.

In a March 1998 rating decision, the RO denied the veteran's 
claims for service connection for muscle and joint pain, a 
respiratory condition, bleeding from the rectum and penis, 
fatigue, a gastrointestinal condition, sleep disturbance, 
headaches, a skin condition and chest pain, due to 
manifestations of an undiagnosed illness.  The RO also denied 
service connection for high blood pressure and kidney stones.

In an October 1998 notice of disagreement, the veteran said 
that his bleeding was persistent as was his other medical 
problems such as sleep disturbance, headaches and chest pain.  
He said that high blood pressure was diagnosed in 1991 and 
1994.

The record contains VA treatment records from October 1998 
through February 1999 related to the veteran's participation 
in a domiciliary substance abuse program.  An October 1998 VA 
psychiatry note notes that the veteran had good overall 
health and development.  He had a regular heart rate with no 
"RMG" and his lungs were clear to auscultation.  His 
abdomen was soft and nontender.  His extremities were 
unremarkable and he had good overall strength and 
coordination.

A VA medical record dated in April 1999 shows that the 
veteran underwent a colonoscopy and received discharge 
instructions for a high fiber diet.

At a VA dermatologic examination in April 1999, the veteran's 
only reported cutaneous problem was occasional ingrown hairs 
involving the posterior nuchal scalp.  He reported that this 
had been an intermittent process since 1991 and had not been 
treated.  He also reported that the areas were pruritic at 
times, with a small amount of bleeding on occasion or pus.  
His assessment was, by history, consistent with a possible 
recurring folliculitis, noted to be a fairly common problem 
in African Americans due to the curvature of the hair 
follicle.  The examiner said that it can be chronic and 
usually responds to topical medications and other measures.

The veteran underwent a VA psychiatric examination in April 
1999 and was diagnosed as having anxiety disorder, not 
otherwise specified, and alcohol and substance dependence in 
remission since October 1998.

During another VA examination in April 1999, the veteran 
reported sleep difficulty and fatigue.  He also reported that 
there were days when he got good sleep and had no fatigue.  
He said that the only joint pain he had was in his ankles and 
that this had been bothering him for the past few years.  He 
said that the ankle pain began while walking on sand in the 
Persian Gulf.  He denied having a history of muscle or joint 
pain.  He also complained of headaches which usually occurred 
in the morning, after waking up.  He had no neurological 
complaints except for headaches which became more obvious 
whenever his blood pressure was elevated.  Other complaints 
included shortness of breath on exertion, constant abdominal 
pain and gas with indigestion, chest pain usually after 
severe cough, and intermittent rectal bleeding since 1991.  
He said that his breathing difficulty began in service after 
a scud missile fell about a mile from his tent.  He reported 
that he was not taking any medication.  On examination ankle 
pain was noted in both sides on manipulation.  Urinalysis, 
upper and lower gastrointestinal series, and a barium swallow 
were normal.  He was given diagnoses of hypertension, on no 
medication, fatigue, secondary to difficulty with sleep, left 
calcaneal spur, normal left and right ankle joints, 
headaches, secondary to hypertension, no other neurological 
abnormality, early obstructive pulmonary impairment, small 
umbilical hernia, symptomatic, normal upper gastrointestinal 
series, normal heart, chest pain, which the veteran 
complained was after cough and was not due to angina, history 
of rectal bleeding, history of right kidney stone which 
passed spontaneously and resolved, and no skin lesion.  A 
pulmonary function test revealed possibly early obstructive 
pulmonary impairment.

In March 2001 the RO received a statement from a fellow 
serviceman who said that he and the veteran had been assigned 
to the 276th Military Police (MP) Company in the Army 
National Guard.  He said that they served in the same platoon 
in Saudi Arabia, but different squads, and that after 
returning to the United States many of his fellow soldiers 
(including the veteran), complained of fatigue, aching 
joints, gastrointestinal pain, respiratory problems, 
headaches and sleep problems.  He said that at the time he 
wasn't sure if the veteran's symptoms were related to alcohol 
or to the Persian Gulf.  He further stated that there was 
absolutely no doubt in his mind that members of the 276th MP 
Company were exposed to elements while in the Persian Gulf 
that had an adverse impact on their health, including his 
own.  He said that the exposure in Saudi Arabia included oil 
fire fumes, burning landfills and pesticides.

Analysis

Direct Service Connection

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval 
or air service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (2000).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuing of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R 3.303(b).  Service 
connection may also be granted for a disease first diagnosed 
after service when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases, including hypertension and kidney calculi, will be 
presumed to have been incurred during service, if manifested 
to a compensable degree within the year after service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

1.  Hypertension

The veteran's service medical records are devoid of 
complaints or treatment for high blood pressure.  Moreover, 
the veteran denied having high or low blood pressure on a May 
1991 Report of Medical History, and his blood pressure 
reading at a May 1991 redeployment examination was 143/89.  A 
reading of 138/92 is noted on a June 1991 redeployment 
medical evaluation report.  Postservice readings taken at a 
VA examination in June 1992 include readings of 140/88 and 
146/88.  The record shows that it was not until 1994 that the 
veteran was diagnosed as having high blood pressure.  In this 
regard, A VA examiner said in a September 1994 statement that 
the veteran had "newly diagnosed high blood pressure."  
Thus, contrary to the veteran's assertion that he was told in 
1991 as well as 1994 that he had high blood pressure, the 
medical evidence on file does not support such a diagnosis 
prior to 1994. 

Because the veteran's hypertension did not become manifest 
within one year of his service discharge, and has not been 
otherwise medically linked to service, the preponderance of 
the evidence is against this claim.  38 C.F.R. § 3.303, 
3.307, 3.309.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt rule does not 
apply, and the veteran's claim for service connection for 
high blood pressure must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

2.  Kidney Stones

The veteran's service medical records do not show that he had 
any kidney problems and he specifically denied having urinary 
problems such blood or stones on Southwest Asia 
Demobilization/Redeployment Medical Evaluation reports in May 
and June 1991.  It was not until many years after service, in 
March 1996, that the veteran was seen in the emergency 
department of a private hospital for kidney stones.  
Furthermore, the veteran reported at an April 1999 VA 
examination that his kidney stones had passed two or three 
years earlier and he had had no further problems with his 
kidneys.

Because the veteran's kidney stones (calculi of the kidney) 
did not become manifest within one year of his service 
discharge, and has not been otherwise medically linked to 
service, the preponderance of the evidence is against this 
claim.  38 C.F.R. § 3.303, 3.307, 3.309.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt rule does not apply, and the veteran's 
claim for service connection for kidney stones must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Manifestations of an Undiagnosed 
Illness

Upon enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  That 
statute, codified at 38 U.S.C.A. § 1117, authorizes VA to 
compensate any Persian Gulf War veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumption period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Benefits Act, VA 
issued a new regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides as 
follows-

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:

(i) became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001; and

(ii) by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) fatigue; (2) signs or symptoms involving skin; (3) 
headache; (4) muscle pain;
(5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
(13) menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) the term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

(2) the Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.

38 C.F.R. § 3.317 (2000).

As previously mentioned, the Court had previously held that 
any claimant for benefits administered by VA had the burden 
of submitting evidence sufficient to justify a belief that 
the claim was well grounded. With respect to claims for 
compensation under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 
3.317, the VA General Counsel rendered an opinion holding 
that a well-grounded claim generally required the submission 
of some evidence of:

(1) active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf war;

(2) the manifestation of one or more signs or symptoms on an 
undiagnosed illness;

(3) an objective indication of chronic disability during the 
relevant period of service or to a degree of disability of 10 
percent or more within the specified presumptive period; and

(4) a nexus between the chronic disability and the 
undiagnosed illness.

VAOPGCPREC 4-99 (May 3, 1999).

When the U.S. Court of Appeals for Veterans Claims had 
occasion to analyze that opinion, it determined that the 
fourth element listed, requiring medical nexus evidence, was 
impermissibly restrictive, and expressly declined to adopt 
the General Counsel opinion. The Court, however, irrespective 
of the now repealed well-grounded-claim rule, did find the 
"regulatory requirements to be consistent with the 
legislative intent of Congress as expressed in the clear 
language of 38 U.S.C. § 1117," and noted that, "[g]enerally, 
where a veteran attempts to establish service connection on a 
presumptive basis, this Court has held that all that need be 
shown is that the veteran meets the requirements of the 
presumptive statute and regulation."  Neumann v. West, 14 
Vet. App. 12, 22 (2000).

As a threshold matter, the Board notes the DD Form 214 
reflects that the veteran served in the Southwest Asia 
theater of operations from February 12, 1991, to June 15, 
1991.  Based upon this evidence, and for purposes of analysis 
under 38 C.F.R. § 3.317, the Board finds that the veteran had 
active military service in the Southwest Asia theater of 
operations during the Persian Gulf War.

1.  Muscle and Joint Pain
The veteran's service medical records are devoid of 
complaints or treatment for muscle or joint pain, except for 
treatment for a right knee injury in January 1991.  
At a VA examination in April 1999, the veteran denied having 
any muscle pain and said that the only joint pain he 
experienced involved his ankles.  He said that this was due 
to having walked on sand in the Persian Gulf.  Findings in 
regard to the ankles revealed pain in both sides on 
manipulation.  The pain was noted to be worse in the 
calcaneal portion of the left heel which is consistent with 
the diagnosis given the veteran of left calcaneal spur.  The 
veteran was also diagnosed as having normal right and left 
ankles.

The only other medical record on file pertaining to the 
veteran's ankles is an October 1998 admission report for a VA 
domiciliary substance abuse program.  According to this 
report, the veteran reported occasional edema of the left 
ankle from an old injury, and denied any discomfort or 
symptoms at that time.  This record, like the April 1999 VA 
examination report, does not relate ankle pain to an 
undiagnosed illness. 
Accordingly, the preponderance of the evidence as noted above 
is against the veteran's claim for service connection for 
muscle and joint pain as a manifestation of an undiagnosed 
illness.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt rule does not apply, and 
the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


2.  Respiratory Disorder

The veteran's service medical records include a May 1991 
redeployment examination report showing that he had a normal 
clinical evaluation of the lungs and chest.  These records 
also show that he denied having shortness of breath on a May 
1991 Report of Medical History.  A chest X-ray that was taken 
in June 1991 (due to a chronic cough) revealed no active 
cardiopulmonary disease.  

The first postservice evidence reflecting a respiratory 
complaint, i.e., shortness of breath, is an August 1994 VA 
medical record noting that the veteran had a new onset of 
angina.  According to this report, the veteran's angina had 
increased in intensity over two months and was noted with 
exertion and occasional shortness of breath.  The claims file 
is thereafter devoid of any complaints or treatment for 
shortness of breath until April 1999 when the veteran 
reported shortness of breath at a VA medical examination.  He 
was diagnosed as having early obstructive pulmonary 
impairment, with normal diffusion capacity. 

In light of the lack of evidence attributing the veteran's 
reported shortness of breath in either 1992 or 1999 to an 
undiagnosed illness, the clinical diagnosis of angina in 1992 
and early obstructive pulmonary impairment in 1999, the 
preponderance of evidence is against this claim.  Because the 
evidence is not in equipoise, the benefit of the doubt rule 
is not applicable, and the claim for service connection for 
signs or symptoms of the respiratory system must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3.  Bleeding from Rectum and Penis

Service medical records are silent for evidence of rectal or 
penile bleeding, and the veteran denied having urinary 
problems such as blood in his urine or bloody stools on May 
and June 1991 Southwest Asia Demobilization/Redeployment 
Medical Evaluation report.  While he did report in April 1999 
as to having some bleeding from his penis at the time he had 
a kidney stone (shown to have occurred in March 1996), he 
said that he had not had trouble with either kidney stones or 
penile bleeding in two or three years.  Moreover, there was 
no evidence of bleeding from the veteran's penis on 
examination in April 1999, and no evidence of rectal 
bleeding.  The examiner in April 1999 reported that a 
urinalysis was found to be normal as was a colonoscopy and a 
barium enema.  

In view of the veteran's report in April 1999 of not having 
penile bleeding for two or three years, the lack of objective 
evidence of rectal or penile bleeding at the April 1999 VA 
examination, and the lack of medical evidence linking any 
such bleeding to an undiagnosed illness, the preponderance of 
evidence is against the veteran's claim for service 
connection for rectal and penile bleeding as a manifestation 
of an undiagnosed illness.  Sine the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply, and the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

4.  Fatigue

The veteran was not found to have fatigue during service, nor 
is there any notation that he complained of fatigue.  In 
fact, the veteran specifically denied having fatigue on a May 
1991 Southwest Asia Demobilization/Redeployment Medical 
Evaluation report.  Although he was diagnosed as having 
fatigue at an April 1999 VA examination, the examiner 
attributed the fatigue to his sleep difficulty.  The examiner 
said that, overall, the veteran's fatigue did not meet the 
criteria for chronic fatigue syndrome and was secondary to 
lack of rest and sleep.  

In light of the evidence attributing the veteran's fatigue to 
a lack of rest and sleep, the preponderance of the evidence 
is against this claim of service connection for fatigue as a 
manifestation of an undiagnosed illness.  As such, the 
benefit of the doubt rule does not apply and the claim must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


5.  Gastrointestinal Signs or Symptoms 

The veteran's service medical records include a May 1991 
redeployment examination report showing that he had a normal 
clinical evaluation of the abdomen and viscera, along with a 
May 1991 Report of Medical History in which the veteran 
denied having had frequent indigestion or stomach, liver or 
intestinal trouble.  Similarly, a June 1991 Southwest Asia 
Demobilization/Redeployment Medical Evaluation report shows 
that the veteran denied having stomach or belly pain, nausea, 
diarrhea or bloody bowel movements.  

Postservice medical records do not show that the veteran ever 
sought medical attention for gastrointestinal complaints.  
However, he was diagnosed as having nonspecific abdominal 
pain at a VA examination in June 1992.  There is no other 
evidence reflecting gastrointestinal treatment or complaints 
until April 1999 when the veteran complained to a VA examiner 
of having umbilical pain.  Findings revealed that he had a 
reducible umbilical hernia which was painful on manipulation, 
and no other abnormality of the abdomen.  He was diagnosed as 
having small umbilical hernia, symptomatic.  In light of the 
lack of evidence attributing the veteran's GI complaints to 
service or to an undiagnosed illness, the claim must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

6.  Sleep Disturbance

The veteran's service medical records do not show that he had 
sleep problems, and he denied having frequent trouble 
sleeping on a May 1991 Report of Medical History.  The first 
notation of sleep difficulty in the medical records is an 
April 1999 VA psychiatric examination report.  In this 
report, the veteran said that he wakes up at night panting 
for air and that he gets inadequate sleep due to these 
attacks.  However, there is no medical evidence showing that 
he has a sleep disturbance which is a manifestation of an 
undiagnosed illness.

Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for sleep disturbance 
as a manifestation of an undiagnosed illness.  As such, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

7.  Headaches

The veteran's service medical records do not show complaints 
of or treatment for headaches, and the veteran denied having 
frequent or severe headaches on a May 1991 Report of Medical 
History.  Although the veteran was diagnosed as having 
headaches at an April 1999 VA examination, this diagnosis was 
noted to be secondary to his hypertension, and is consistent 
with the veteran's report that his headaches became more 
obvious whenever his blood pressure was elevated.  

As previously stated, although the General Counsel has noted 
that in some circumstances the relationship between symptoms 
and a current disability is capable of proof by lay evidence 
alone, this is not such a circumstance.  The Board does not 
find anything in the claims file which would indicate that 
the veteran has provided a nexus opinion relating his 
reported headaches to an undiagnosed illness as opposed to a 
clinically diagnosed condition.

The preponderance of the evidence is against the veteran's 
claim for service connection for headaches as a manifestation 
of an undiagnosed illness.  As such, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

8.  Skin 

The veteran's service medical records are devoid of treatment 
for or complaints of skin problems.  Moreover, the veteran 
denied having skin problems at his redeployment physical in 
May 1991, and was found at that time to have a normal 
clinical evaluation of his skin.  He also denied having any 
rash or skin infection on Southwest Asia 
Demobilization/Redeployment Medical Evaluation reports in May 
and June 1991.  

Postservice medical records are likewise devoid of treatment 
for skin problems.  The only skin complaint noted in the 
claims file is the veteran's report at a VA dermatologic 
examination in April 1999 of occasional ingrown hairs.  
However, rather than relating this to an undiagnosed illness, 
the examiner stated that, by history, this was consistent 
with a possible recurring folliculitis and was a fairly 
common problem in African Americans.  

Although the General Counsel has noted that in some 
circumstances the relationship between symptoms and a current 
disability is capable of proof by lay evidence alone, this is 
not such a circumstance.  The Board does not find anything in 
the claims file which would indicate that the veteran  has 
provided a nexus opinion relating his reported skin problems 
to an undiagnosed illness as opposed to a clinically 
diagnosed condition.

For the foregoing reasons, the preponderance of the evidence 
is against the veteran's claim for service connection for 
signs and symptoms involving the skin as a manifestation of 
an undiagnosed illness.  As such, the benefit of the doubt 
rule does not apply, and the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

9.  Chest Pain 

The veteran's service medical records are devoid of 
complaints of or treatment for chest pain.  The veteran 
denied having pain or pressure in his chest on a May 1991 
Report of Medical History and was found to have a normal 
clinical evaluation of his chest at a May 1991 redeployment 
examination.  After service the veteran was diagnosed as 
having nonspecific chest pain in July 1992 and atypical chest 
pain in August 1994.  He was also noted to have a new onset 
of angina in August 1994.  He was diagnosed in April 1999 as 
having a normal chest and chest pain, which the veteran 
complained occurred after cough and which was not due to 
angina.  

As there is no evidence relating the veteran's chest pain to 
an undiagnosed illness, the preponderance of the evidence is 
against this claim.  As such, the benefit of the doubt rule 
does not apply and the claim for service connection for chest 
pain as a manifestation of an undiagnosed illness must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for kidney stones is 
denied.

Entitlement to service connection for muscle and joint pain 
as a manifestation of an undiagnosed illness is denied.

Entitlement to service connection for disability of the 
respiratory system as a manifestation of an undiagnosed 
illness is denied.

Entitlement to service connection for bleeding from the 
rectum and penis as a manifestation of an undiagnosed illness 
is denied.

Entitlement to service connection for fatigue as a 
manifestation of an undiagnosed illness is denied.

Entitlement to service connection for disability of the 
gastrointestinal system as a manifestation of an undiagnosed 
illness is denied.

Entitlement to service connection for sleep disturbance as a 
manifestation of an undiagnosed illness is denied.

Entitlement to service connection for headaches as a 
manifestation of an undiagnosed illness is denied.

Entitlement to service connection for a skin disorder as a 
manifestation of an undiagnosed illness is denied.

Entitlement to service connection for chest pain as a 
manifestation of an undiagnosed illness is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

